Citation Nr: 1223123	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

[The issue of whether a June 10, 2004 Board of Veterans' Appeals (Board) decision, which denied a claim for service connection for the cause of the Veteran's death, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to January 1943 and from August 1945 to March 1946.  He was a prisoner of war (POW) from May 29, 1942 to January 25, 1943.  He died in May 1980 and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen the claim.  

Appellant requested a Board hearing in her March 2011 VA Form 9 but subsequently withdrew that request.  See September 2011 waiver reply form.  The Board will proceed accordingly.  See 38 C.F.R. § 20.704 (e) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2004 Board decision denied a claim of entitlement to service connection for the cause of the Veteran's death on the basis that the Veteran was not service-connected for any disability at the time of his death, the conditions resulting in death (pneumonia, pulmonary tuberculosis, and periampullary carcinoma) did not begin until many years after his separation from service, and there was no injury or disease in service to which the Veteran's pneumonia, pulmonary tuberculosis, or periampullary carcinoma could be related by competent medical opinion evidence.  

2.  Additional evidence submitted since June 2004 Board decision on the issue of service connection for the cause of the Veteran's death does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant seeks to establish service connection for the cause of the Veteran's death.  See e.g., March 2006 statement in support of claim.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In an October 2002 rating decision, the RO denied the claim for service connection for the cause of the Veteran's death.  Appellant appealed, and in June 2004, the Board affirmed the decision made by the RO in October 2002 and denied the claim.  Appellant did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2003).

Appellant thereafter filed a claim to reopen in March 2006.  A rating decision issued by the RO in December 2006 declined to reopen the claim for service connection for the cause of the Veteran's death on the basis that no new and material evidence had been submitted.  The RO noted that the claim had previously been denied in an October 2002 rating decision because the evidence failed to show that the Veteran's death-causing sepsis due to pneumonia was related to service.  The RO also noted that the decision became final when the Board upheld the determination in June 2004 by finding that there was no evidence to support that the Veteran's causes of death and other conditions contributing to death (such as pulmonary tuberculosis (PTB) far advanced and periampullary carcinoma) were either directly or presumptively related to service.  The RO acknowledged several new contentions raised by appellant, which will be described in greater detail below, but did not afford them any probative weight.  The RO notified the appellant of this decision by letter dated December 18, 2006.  In a statement received January 2007, appellant requested readjudication of her claim, but no action was taken by the RO.  A March 2010 statement in support of claim requested that the RO reopen the claim.  The RO thereafter issued a rating decision in July 2010 that declined to reopen the claim.  Appellant perfected an appeal of the July 2010 rating decision.  

The Board finds that the January 2007 statement in support of claim in which appellant requested readjudication of her claim should have been construed as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201.  As such, the Board's June 2004 decision is the last final decision in this case.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

Evidence before the Board in June 2004 included the Veteran's death certificate, which listed sepsis due to pneumonia as the disease or condition directly leading to death.  Pulmonary tuberculosis and periampullary carcinoma were listed as other significant conditions that contributed to the death, but were not related to the disease or condition causing death.  The Veteran's service treatment records, which were also reviewed by the Board, were devoid of any reference to complaint of, or treatment for, sepsis, pneumonia, pulmonary tuberculosis and/or periampullary carcinoma.  

Evidence before the Board in June 2004 also included several statements submitted by appellant in support of her claim.  She reported that her husband suffered from lack of proper food, shelter and sleep while helping to defend the United States in the battle at Bataan.  She indicated that he was captured and had to walk in a "death march" to a camp where he was imprisoned and confined for eight months and where he suffered from dietary deficiencies and different chronic and tropical diseases.  She indicated that because of these sufferings, she presumed that the calamities of the World War II era and being a POW were the source of her husband's death.  Appellant asserted that her husband suffered from malnutrition, hardship and maltreatment and some chronic diseases and that he died of sepsis due to pneumonia, pulmonary tuberculosis and periampullary carcinoma.  See December 2002 statement in support of claim; April 2003 VA Form 9; VA Forms 21-4138 dated August 2003 and March 2004.  

Lastly, the evidence before the Board in June 2004 included treatment records from the Veterans Memorial Medical Center, the facility at which the Veteran received treatment prior to his May 1980 death.  It appears that he was admitted in February 1980 with diagnoses of ampullary carcinoma, cirrhosis, hepatic insufficiency, pulmonary tuberculosis, and chronic cholecystitis, and that he underwent an exploratory laparoscopy; adhesiolysis; duodenotomy, duodenorrhapy; incision biopsy, duodenal papilla; choledochoromy with exploration; gastrojejunostomy; cholecystectomy, choledochojejunostomy; and liver biopsy.  See hospital summary.  

The record before the Board in June 2004 was devoid of evidence establishing that any of the conditions listed on the Veteran's death certificate were related to service.  The Board determined that appellant's assertions that they were, or that the Veteran's POW status affected his health in some way to cause or contribute substantially or materially to his death, were not competent.  The Board also specifically pointed out that although the Veteran had pulmonary tuberculosis, which is a disease subject to service connection on a presumptive basis, there was no evidence showing he had been diagnosed with it during the requisite presumptive period.  

Evidence added to the record since June 2004 includes several statements submitted by appellant in support of her claim to reopen.  In a September 2006 statement, she asserts that "the term 'sepsis' due to pneumonia is a reaction of the body to a bacteria which circulates the blood characterized by chills and fever" and that she believed "that sepsis due to pneumonia is a complication of artery heart disease or hypertensive arteriosclerotic heart disease."  In a January 2007 statement, she asserted that "the records show that the immediate caused [sic] of death of my late husband is Sepsis due to Pneumonia because Sepsis is referring to blood that flows from the Heart to the other important organs of the body, I believe that Pneumonia is a complication of Arteriosclerotic cardiovascular disease.  Though PTB is the immediate caused [sic] of death of my late husband, other diseases which materially contributed to the death of my late husband are allowed by the new regulatory amendment of law of POW related diseases."  

Evidence added to the record since the June 2004 Board decision also includes a discharge summary from the Veterans Memorial Medical Center that is difficult to decipher because the print has been copied over, and a March 2010 certification from the same facility, which states the Veteran was confined in that medical center in February 1980 and died in May 1980 with diagnoses of ampullary carcinoma, cirrhosis, hepatic insufficiency, pulmonary tuberculosis, chronic cholecystitis, status post exploratory laparoscopy; adhesiolysis; duodenotomy, duodenorrhapy; incision biopsy, duodenal papilla; choledochoromy with exploration; gastrojejunostomy; cholecystectomy, choledochojejunostomy; and liver biopsy.  

The statements and the two documents from the Veterans Memorial Medical Center submitted by appellant since the Board's June 2004 decision are new because they were not previously of record.  However, they are not considered material because they could not reasonably substantiate the claim were it to be reopened.  

First, the March 2010 certification from the Veterans Memorial Medical Center contains the same information that was found in the hospital summary that was present in the claims folder when the Board issued its June 2004 decision.  In this sense, it is cumulative of evidence before the Board in June 2004.  To the extent that appellant asserts that this document supports a finding that the conditions listed on the March 2010 certification resulted in the Veteran's death, this assertion is incorrect.  See March 2010 statement in support of claim (the Veteran's cause of death in May 1980, "diagnosed in Medical Certification issued" in March 2010).  The certification does not report that any of the conditions listed, to include ampullary carcinoma, cirrhosis, hepatic insufficiency, pulmonary tuberculosis, chronic cholecystitis, status post exploratory laparoscopy; adhesiolysis; duodenotomy, duodenorrhapy; incision biopsy, duodenal papilla; choledochoromy with exploration; gastrojejunostomy; cholecystectomy, choledochojejunostomy; and liver biopsy, caused the Veteran's death.  It merely reiterates that at the time of the Veteran's death in May 1980, he had been diagnosed with those conditions.  

Appellant also asserts that the conditions listed in the March 2010 certification are within the disabilities covered by the regulations pertaining to presumptive service connection for tropical or POW-related diseases.  See March 2010 statement in support of claim.  The Board agrees that cirrhosis of the liver is one of the disabilities for which service-connection may be granted on a presumptive basis, both as a chronic disease and for former POWs who were interned or detained for not less than 30 days.  See 38 C.F.R. §§ 3.307 (a) (3) and (5), 3.309 (a) and (c)(2).  There is no indication, however, that cirrhosis of the liver caused the Veteran's death, as is required to support the claim for service connection for the Veteran's death.  Appellant has not submitted any competent evidence to support this contention and, as a layperson, she is not competent to make such a determination.  See 38 C.F.R. § 3.159 (a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, the death certificate lists sepsis due to pneumonia as the disease or condition directly leading to death, and pulmonary tuberculosis and periampullary carcinoma as other significant conditions that contributed to the death, but were not related to the disease or condition causing death.  Cirrhosis was just one of the diagnoses the Veteran carried at the time of his death, but was not listed on the death certificate as being either a principal or contributory cause of death.  The Board also notes that none of the other conditions listed on the March 2010 certification from Veterans Memorial Medical Center are diseases subject to service connection on a presumptive basis as chronic, tropical, or POW-related disease.  See 38 C.F.R. §§ 3.307, 3.309.  

As for appellant's assertions that sepsis due to pneumonia is a complication of artery heart disease, hypertensive arteriosclerotic and hypertensive arteriosclerotic heart disease, these assertions are also not competent, for the reasons discussed above.  See 38 C.F.R. § 3.159 (a)(2); Espiritu, 2 Vet. App. at 495.  As for her assertion that artery heart disease, hypertensive arteriosclerotic and hypertensive arteriosclerotic heart disease should be presumptively linked to the Veteran's death because of new regulations pertaining to POWs, the Board acknowledges that 38 C.F.R. § 3.309(c) has been amended since the Board's June 2004 decision such that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) are diseases to which the presumptive of service connection applies for POWs.  See 70 Fed. Reg. 37040 (June 28, 2005).  The Board also notes that stroke and its complications were also added to the amended 38 C.F.R. § 3.309(c) and that there is evidence in the claims folder that the Veteran suffered from a stroke during his lifetime.  There is no evidence, however, that this stroke played any role in his death, and appellant has made no such assertion.  In addition, even if the Veteran did have a diagnosis of atherosclerotic heart disease or hypertensive vascular disease, as appellant contends, she has not submitted any competent evidence to support a finding that it caused his death.  Again, the death certificate only lists sepsis due to pneumonia as the disease or condition directly leading to death, and pulmonary tuberculosis and periampullary carcinoma as other significant conditions that contributed to the death, but were not related to the disease or condition causing death.  

The Board also notes that appellant's statement in support of her claim indicating that the Veteran's disabilities were manifested by a "death march" from Bataan battle field to a concentration camp and due to untoward treatment of the prisoners during their period of confinement, see March 2011 VA Form 9, is cumulative of statements that were before the Board in June 2004 and are, therefore, not new.  This same argument was advanced prior to the Board's June 2004 adjudication of appellant's claim and appellant's basic contention in this respect has remained unchanged.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for the cause of the Veteran's death and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regards to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was initially provided to appellant in a September 2006 letter.  Additional notice was subsequently provided in letters dated April 2010 and June 2010, and the claim was readjudicated in a February 2011 statement of the case (SOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records from the Veterans Memorial Medical Center have been associated with the claims folder.  The Board acknowledges that no medical opinion was obtained.  However, VA is not required to obtain an opinion in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to appellant.

ORDER

New and material evidence has not been received to reopen the claim for service connection for the cause of the Veteran's death.  The request to reopen this claim is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


